DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2021 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 14, in the reply filed on 30 November 2021 is acknowledged. 
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.

Drawings
The drawings are objected to because unexpected number “46” appeared below Fig. 25. If the number “46” is a page number, applicant is advised to correct the page number accordingly. Page number 44 is missing. If “46” is “a support device”, applicant may properly identify which part is “46”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
The abstract of the disclosure is objected to because the current abstract filed on 30 September 2020 exceeds 150 words.  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 5-7 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, or cannot depend from any other multiple dependent claim.  Claim 7 recites “according to claim 6”, claim 6 recites “according to one of the preceding claims,” and claim 5 recites “according to one of the preceding claims,” further, claim 4 recites “according to one of the claims 2 or 3,” and claim 14 recites “according one of claims 1 to 7” in which claims 5-7 and 14 are improper form. See MPEP § 608.01(n).  Accordingly, the claims 5-7 and 14 have not been further treated on the merits.

Claim 3 is objected to because of the following informalities:   
Claim 3 lines 2-3: “formed on the webs” should read -- formed on the radial webs --
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 10-11 recite “wherein the ring positioning device (26) has a support device (46) for supporting the electrical conductors of a ring (14a, 14b, 14c) to be inserted in an axial insertion position (16),”. Further lines 17-18 recite “and is designed to support the conductors of a second ring (14b) to be inserted with the support device (46),” in which it is confusing whether the support device supports electrical conductors as stated in line 11 or support device inserts the rings as recited in line 18.  

Claim 1 line 14 recites the limitation “one holding device (48) for holding the conductors” which renders claim indefinite. Would this be “a holding device”. Are there multiple holding devices? 

Claim 1 lines 15-16 recite “in which the conductors of the completely inserted ring (14a, 14b, 14c) are moved further into the collecting receptacle (12)” which deemed to read as the conductors 14a, 14b, 14c are inserted into the collecting receptacle 12. However, lines 17-18 further recite “and is designed to support the conductors of a second ring (14b) to be inserted with the support device (46),” which is confusing. If the second ring 14b is already inserted as recited in line 15, how a second ring 14b inserts as recited in line 18. Are the rings 14a, 14b and 14c are inserted together or are they inserted sequentially such as 14a is inserted first and 14b inserted second.

Claim 1 recites the limitation “a ring (14a, 14b, 14c)” in line 11 and “a completely inserted ring” in line 14 in which the antecedent basis has already established for “a ring” in line 

Claim 2 recites the limitation “the support device (46) and/or the holding device (48)” in line 8, which renders the claim indefinite. Claim 1 lines 17-19 recite “and is designed to support 20the conductors of a second ring (14b) to be inserted with the support device (46), while the holding device (48) holds the conductors”, which deemed to read as support device 46 supports the conductors while holding device 48 holds the conductors. If so, how a condition “the support device (46) or the holding device (48) are formed” be satisfied as recited in claim 2 and therefore claim 2 is indefinite. Would this be “the support device (46) and the holding device (48) are formed”

Claim 3 recites the limitation “the groove delimitation (34)” in line 2 which renders claim indefinite because claim 3 line 11 recites “the groove boundary (34)” and claim 2 line 3 recites “a groove boundary (34)”. It is unclear the groove delimitation is same as groove boundary because specification fails to provide any explanation of the limitation “groove delimitation”. The limitation “groove delimitation” has been examined as “groove boundary”. 

Claim 3 recites the limitation “the groove delimitation (34)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the holding device (48) has a 15lateral surface (74) that can be moved against the groove boundary (34) on the individual ring positioning slides,” which renders claim indefinite because it is unclear a holding device (48) or a lateral surface (74) moves against the groove boundary (34). Further, how a lateral surface move? Would this be “holding device (48) has a lateral surface (74), the holding device can be moved against the groove boundary (34)”. 

The limitation “and/or” in lines 4 and 7 in claim 3 renders claim indefinite because claim deemed to read as a groove delimitation (34) is formed on the webs or on an annular region or the supports or on holding device. However, for the alternative condition in “and/or” such as a groove delimitation (34) is formed on the webs and on an annular region and the supports and on holding device 48 has a lateral surface 74 that can me moved, which is ambiguous. Therefore, claim 3 is indefinite. 
Claims 2-4 depend on claim 1. Therefore, claims 1-4 are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 20100289374).
Koga reads on the claims as follows:
[AltContent: textbox (conductors protrude)][AltContent: textbox (support device)][AltContent: arrow][AltContent: textbox (ring positioning device)][AltContent: textbox (grooves)][AltContent: arrow][AltContent: textbox (collecting receptacle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    684
    555
    media_image1.png
    Greyscale

Modified Fig. 13, Koga.

Claim 1. Ring arrangement device (Figs. 12 to 14, para. [0142]) for forming a ring arrangement (coil conductor assembly 35, Fig. 12) from a plurality of concentrically arranged rings (35) of preferably U-shaped electrical conductors (32, Fig. 5, 321, 322 and 323 together forms U-shape), in order to form a coil winding of a component of an electrical machine, comprising 
a collecting receptacle (insertion jig 52, Fig. 12, see modified Fig. 13 Koga above) with a plurality of grooves (see Fig. 12 and Note below) arranged in a ring around an axis and delimited by radial webs and a ring positioning device (holding jig 51, Fig. 12) for the relative axial positioning of one or more of the rings, wherein the ring positioning device has a support device (insulating paper holding jig 53, Fig. 12, see Fig. 13 above) for supporting the electrical conductors of a ring to be inserted in an axial insertion position (oil conductor assembly 35 can be inserted into the plurality of slots 21 in the stator core 2 simultaneously from the axial end surface of the stator core 2 in the axial direction L of the stator core 2, para. [0142]), in which the conductors protrude further (see, Fig. 12, first side coil end conductor portion 33) from the collecting receptacle, and one holding device for holding the conductors of a completely inserted ring in a storage position (see Fig. 13 and 14), in which the conductors of the completely inserted ring are moved further into the collecting receptacle (Fig. 14), and is designed to support the conductors of a second ring to be inserted with the support device, while the holding device holds the conductors of a fully inserted first ring in the storage position.

Claim 2. Ring arrangement device according to claim 1, characterized in that the grooves of the collecting receptacle each have a groove boundary extending in the circumferential direction on a first radial side and each have an opening on a second radial side (coil conductor assembly 35 is held by an insertion jig 52, Figs 12-14 and para. [0144]), and that the ring positioning device 

Claim 3. Ring arrangement device according to claim 2, characterized in that the groove delimitation is formed (coil conductor assembly 35 is held by an insertion jig 52, see Note below) on the 10webs and/or on an annular region of the collecting receptacle and/or 
that the support device has stops for the conductors formed on an end face of the individual ring positioning slides extending transversely to the axis, and/or that the holding device has a 15lateral surface that can be moved against the groove boundary (inserting the insertion jig 52 into the holding jig 51, para. [0144]) on the individual ring positioning slides, so that the conductors can be positioned between the lateral surface and the groove boundary.

Claim 4/3, 4/2. Ring arrangement device according to one of claims 2 or 3, characterized in 
that the openings of the grooves are formed on an inner radial side (a jig or the like may be used to ensure that the three-dimensional shape of the coil conductor assembly 35 does not collapse, see Fig. 12 and para. [0140]) and that a ring positioning slide movement device for radially and/or axially moving the ring positioning slide can be 25arranged radially within the collecting receptacle (see Figs. 13-14).

Note: It is anticipated from Figs. 12-14 and from para. [0142-0145] of Koga that the coil insertion jig 52 having plurality of grooves and a groove boundary because the coil assembly 35 having U shaped portions are inserted into the jig 52 so that the coil conductor assembly 35 is held by an insertion jig 52 such that, by inserting the insertion jig 52 into the holding jig 51, the coil conductor assembly 35 can be inserted into the stator core 2. Further, from the teaching in para. [0145] “insulating paper holding jig 53 can be removed gradually from the part of the stator core 2 held by the holding jig 51”, it is anticipated that the holding jig 53 has axially movable slides. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2112 - MPEP § 2112.02. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreas (WO 2019084587).
Andreas reads on the claims as follows:
[AltContent: textbox (support device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (grooves)][AltContent: arrow][AltContent: textbox (ring positioning device)][AltContent: textbox (collecting receptacle)][AltContent: arrow]
    PNG
    media_image2.png
    859
    519
    media_image2.png
    Greyscale

Modified Figs. 4a and 4b, Andreas.
Claim 1. Ring arrangement device (pre-positioning device 34, Figs. 1 to 7b) for forming a ring arrangement (first and second rod sections 3, 6 of a conductor element 1, Fig. 1) from a plurality of concentrically arranged rings (see Fig. 1) of preferably U-shaped electrical conductors (see Abstract), in order to form a coil winding of a component of an electrical machine, comprising 
a collecting receptacle (holding device 2, Fig. 3a, para. [0025]) with a plurality of grooves (outer periphery 16 has receptacle grooves 11, para. [0064]) arranged in a ring around an axis and delimited by radial webs and a ring positioning device (link 22, Figs. 4a and 4b, para. [0070]) for the relative axial positioning of one or more of the rings, 
wherein the ring positioning device has a support device (guide grooves 21 of the connecting link 22, see Figs. 4a and 4b) for supporting the electrical conductors of a ring to be inserted in an axial insertion position, in which the conductors protrude further (see, first conductor end 4, Fig. 4a) from the collecting receptacle, and one holding device for holding the conductors of a completely inserted ring in a storage position (see Fig. 4b), in which the conductors of the completely inserted ring are moved further into the collecting receptacle (Fig. 5), and is designed to support the conductors of a second ring to be inserted with the support device, while the holding device holds the conductors of a fully inserted first ring in the storage position (the guide grooves 21 of the connecting link 22 are designed as openings extending continuously in the axial direction, which are designed in the form of a circular arc from an inner diameter 42 facing the inner holding device 2 in the circumferential 17 and radial direction 18, see Figs. 4a and 4b, para. [0070]).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 20190190359) in view of Yasuyuki (WO 2013153594).
Regarding claim 1, Miyawaki teaches, 

[AltContent: textbox (collecting receptacle)][AltContent: arrow]                       
    PNG
    media_image3.png
    525
    645
    media_image3.png
    Greyscale

Modified Fig. 29 Miyawaki


a collecting receptacle (segment arrangement drum 105, Figs. 2A to 2F, and Fig. 8, para. [0183]) with a plurality of grooves (segment hold portions 109, see Fig. 29, para. [0183]) arranged in a ring around an axis and delimited by radial webs (see Fig. 24A to 24F) 10and a ring positioning device (blades 108, Fig. 24A, plurality of segment hold portions 109 are formed between the plurality of blades 108, para. [0187]) for the relative axial positioning of one or more of the rings, 
wherein the ring positioning device has a support device (pair of holders 145 along with pulleys 146, Figs. 24A to 24F, para. [0214]) for supporting the electrical conductors of a ring (see para. [0204]) to be inserted in an axial insertion position (insertion direction into the slot, para. [0183], see Fig. 29), and one holding device (guide member 112, Fig. 24A) for holding the conductors of a completely inserted ring in a storage position, in which the conductors of the completely inserted ring (guide member 112 for guiding to insert the plurality of coil segments 17S into the plurality of segment hold portions 109, para. [0196], see Figs 24A to 24E) are moved further into the collecting receptacle, and is designed to support 20the conductors of a second ring to be inserted with the support device, while the holding device holds the conductors of a fully inserted first ring in the storage position (coil segments 17S are inserted and arranged as well as that in the first round, and when the segment arrangement drum 105 rotates one revolution, the insertion and arrangement operations of the coil segments of the second round are completed to form the four layers of the arranged coil segments 17S, para. [0200]).  


Regarding claim 2, 3 and 4, Miyawaki further teaches, 
[Claim 2] Ring arrangement device according to claim 1, characterized in that the grooves of the collecting receptacle (segment arrangement drum 105, Figs. 2A to 2F, and Fig. 8) each have a groove boundary (separation preventing means 106, see Fig. 24A to 24F and Fig. 29) extending in theApplication No. 16/ 938,698 circumferential direction on a first radial side and 
each have an opening (segment hold portions 109 are formed between the plurality of blades 108, para. [0187]) on a second radial side, and that the ring positioning device has radially and/or axially movable ring positioning slides which engage in the opening and 5on which the support device and/or the holding device are formed (see, plurality of segment hold portions 109 are formed between the plurality of blades 108, para. [0187], the blade 108 is protruded in a stepwise fashion, para. [0200], and a blade adjustment mechanism 118 for changing the protruded amount of the blade 108, para. [0204]).  

[Claim 3] Ring arrangement device according to claim 2, characterized in that the groove delimitation (separation preventing means 106, see Fig. 24A to 24F and Fig. 29) is formed on the 10webs and/or on an annular region of the collecting receptacle and/or 

[Claim 4]. Ring arrangement device according to one of claims 2 or 3, characterized in that the openings of the grooves are formed on an inner radial side and that a ring positioning slide movement device (blade adjustment mechanism 118, Fig. 29) for radially and/or axially moving the ring positioning slide can be 25arranged radially within the collecting receptacle.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Ponzio (US 20180233999) teaches an apparatus for inserting undulated coil assemblies in the slots of cores of dynamo electric machines having a support member, a guide assembly and feeding portion.

Prior art of record Okuda (US 20180233995) teaches a coil alignment apparatus including an alignment mechanism to align coils to an arcuate shape or a circular shape by a plurality of holders and the electric conductors are rotated and are aligned in an annular shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729